Title: General Orders, 9 February 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Feby 9th 1776
Parole StirlingCountersign Jersey.


The Colonel of a Regiment is on no pretence to licence more than one Sutler within the limits of the camp: As the Quarter Master General has his Excellency’s possitive Orders to punish

with severity any person who is unlicenced, or licenced contrary to the above order.
If any of the Militia, who are ordered into Camp, should incline to enter into the Continental Arrmy; they are immediately to join the Regiment, they inlist into and are from that day to be struck off the Militia-rolls, that their pay may from thenceforward commence in the Regimt they engage in, and cease in the Militia: It is expected that proper attention be paid to this Order, as no plea of Ignorance will be admitted.
